Citation Nr: 0300580	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-27 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant's request for waiver of recovery of 
the overpayment of Department of Veterans Affairs (VA) 
pension in the original amount of $3,634 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  He died in May 1969.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on 
Waivers and Compromises (Committee) at the Winston-Salem, 
North Carolina VA Regional Office (RO) that denied the 
appellant's request for waiver of recovery of an original 
overpayment of VA pension in the amount of $3,634, on the 
basis that the waiver request was not timely filed.  That 
amount was subsequently reduced to $2736.

Thereafter, an additional overpayment of $448 was 
incurred.  That was added to the $2736 remaining to reach 
a total of $3184.  This is the amount used in the 
statement of the case, and in arguments made.  The basis 
for the denial has been that the waiver request was not 
timely filed.  In point of fact, however, a timely waiver 
request for the $448 was filed, and the Committee waived 
that part of the debt.  Thus, the overpayment at issue is 
whatever remains from the original debt of $3634, to 
include waiver of whatever might have been recovered if so 
held.  Thus, the original amount is listed, with the file 
showing that at least $898 has been recovered.  In other 
words, the basis of the overpayment has been discussed in 
the appropriate documents, the precise amount was wrong.  
As the remaining debt is smaller than the one listed, the 
Board can proceed.  As noted, the $448 overpayment has 
been waived.



FINDINGS OF FACT

1. Based on information relating to the appellant's receipt 
of wages, her death pension award was retroactively 
reduced and an overpayment in the amount of $3,634 was 
created as a result.

2. On October 30, 1994, VA's Debt Management Center (DMC) 
informed the appellant in writing of an overpayment of 
VA death pension benefits in the amount of $3,634.00, 
and her appellate and waiver rights.

3. A request for waiver of recovery of the remainder of the 
outstanding overpayment of VA death pension benefits was 
received by VA on December 11, 1995.

4. A subsequent overpayment of $448 has been waived and is 
not at issue herein.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment 
of VA disability pension benefits in the original amount 
of $3,634 was not received.  38 U.S.C.A. §§ 5100 et. seq., 
5302(a) (West 1991 & Supp. 2002); 38 C.F.R. § 1.963 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).  To the extent these provisions 
apply to a waiver of recovery of an overpayment case, they 
have been satisfied as set forth.

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In this case, the law controls.

The record reflects that the appellant and her 
representative were provided with a copy of the appealed 
January 1996 decision, and were provided a Statement of 
the Case dated September 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also 
made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Thus, under the 
circumstances in this case, and in light of the purely 
legal nature of the disposition of this case, VA has 
satisfied its duties to notify and assist the appellant, 
and adjudication of this appeal poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained 
prior to adjudicating this claim.  Thus, even without 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.


The Law, Facts, and Analysis

Under the applicable regulations, a request for waiver of 
an indebtedness shall only be considered if made within 
180 days following the date of notice of the indebtedness 
to the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a 
result of an error by the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, 
that there was a delay in such individual's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  If the requester does substantiate 
that there was such a delay in the receipt of the notice 
of indebtedness, the 180-day period shall be computed from 
the date of the requestor's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).

The record shows that the appellant was awarded VA death 
pension benefits by a February 1983 rating decision.  The 
appellant was advised to report changes in the amount of 
income from other sources as well as unreimbursed medical 
expenses.  In March 1994, information provided to the VA 
indicated that the appellant had received unreported 
income for the years 1991 and 1992, of $1,977.00 and 
1,651.50, respectively.  In a September 1994 letter, the 
appellant was notified of a proposal to modify her pension 
payments for those two years.  In a statement received 
September 1994, the appellant agreed that she received 
these specific amounts of income in these specific years, 
and requested that her benefits be adjusted accordingly.  
Thereafter, the RO adjusted the appellant's VA death 
pension benefits, and this resulted in an overpayment.  
According to documentation from VA Debt Management Center 
(DMC) the appellant was informed in writing of the 
overpayment of VA disability pension benefits in the 
amount of $3,634.00, and her appellate and waiver rights, 
in October 1994.

Except for an improved pension eligibility verification 
report received in November 1994, the appellant did not 
send in any further statements until October 1995.  In 
October 1995, the RO received a statement from the 
appellant, in which she reported that she had begun 
receiving Social Security payments, and requested that her 
pension check be adjusted accordingly.  At that time, in 
an October 1995 letter, the RO notified the appellant of 
the proposal to terminate her benefits as set forth above, 
and that she had 60 days to submit evidence to show 
termination should not be made.  Thereafter, the RO 
terminated the appellant's VA death pension benefits, and 
this resulted in a further overpayment of $448.  In 
December 1995, the appellant requested a waiver of her 
original debt, and in February 1996, the appellant 
requested a waiver of both the debt of $448 and her 
previous debt.  A request for waiver of the debt of $448, 
that debt due to her receipt of Social Security income, 
was granted by an April 1996 decision; however, the 
appellant's requests for waiver of the original debt were 
denied by Committee decisions dated January and March 
1996, as being not timely filed.

A review of the record shows that, in December 1995, the 
appellant requested waiver of the overpayment on the basis 
that recovery would result in undue financial hardship.  
The appellant at that time reported that she was informed 
in October 1994 by an RO letter that she had incurred an 
overpayment in the amount of $3,634.00, and that she 
subsequently submitted a statement dated November 1994 to 
the effect that she could not afford to repay the full 
debt at one time, and requested $50 be withheld from her 
pension per month, which was done.  The appellant 
indicated that, after receiving notification in October 
1995 of an increase in overpayment by a further $448.00, 
she submitted a statement in November 1995, (apparently 
referring to the statement received in December 1995) 
requesting a waiver of her entire overpayment.

In June 2002, a faxed copy of a substantive appeal was 
received from the appellant.  This form was signed by the 
appellant with a date of April 1996.  It appeared to be a 
copy of a substantive appeal that may have been previously 
received by the RO in July 1996, however, no previous copy 
of this was in the appellant's file.  In that statement, 
the appellant indicates that she did not submit a request 
for a waiver within the required time because she thought 
she would be able to make $50 per month payments from her 
benefit check, and that she wanted to do the best she 
could to repay her debts.  She indicated that, subsequent 
to that time, she had gotten into financial difficulties 
and was now unable to repay the debt.

Upon review, the Board notes that the appellant was 
informed in writing of the overpayment of VA death pension 
benefits in the original amount of $3,634 and her waiver 
rights by a letter dated October 30, 1994.  The Board 
notes that VA DMC verified that the first demand letter 
for the debt in the amount of $3,634 was sent to the 
appellant's address of record and was not returned as 
undeliverable by the United States Post Office.   The 
first request for waiver was received on December 11, 
1995, at which time it was denied for being untimely.  The 
evidence indicates that the appellant submitted a further 
statement in February 1996 requesting a waiver of the 
remaining portion of this debt (as well as requesting a 
waiver of her subsequent unrelated debt of $448, which was 
granted, as noted above, by an April 1996 decision) which 
was again denied as being untimely by a March 1996 
Committee decision.  There is no evidence in the record to 
suggest, nor does the appellant herself suggest, that she 
applied for a waiver of this debt any earlier than 
December 1995.

Accordingly, the 's request for waiver of the overpayment 
of the remaining original debt was received on December 
11, 1995, more than 180 days after the date of the first 
notice of indebtedness on October 30, 1994.

Neither the appellant nor her representative has contended 
there were any circumstances beyond her control which 
caused a delay in her receipt of the notification of the 
indebtedness.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).  
Because there is no evidence or allegation that the 
notification to the appellant of this indebtedness was not 
received by her or received beyond the time customarily 
required for mailing a response, the Board concludes that 
her application requesting waiver of recovery of the 
overpayment at issue was not timely filed.

Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely 
filed waiver request.  Thus, the appellant does not meet 
the basic eligibility requirements for waiver of recovery 
of an indebtedness under 38 U.S.C.A. § 5302(a) (West 1991 
& Supp. 2002) and 38 C.F.R. § 1.963 (2002).  Although the 
Board is sympathetic to the appellant's current financial 
circumstances, the appellant's claim must be denied as a 
matter of law.  The United States Court of Appeals for s 
Claims (Court) has held that where the law and not the 
evidence is dispositive of a claim, the claim should be 
denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's 
application for waiver of recovery of the overpayment in 
the amount of $3,184 is denied.


ORDER

As the appellant did not timely apply for waiver of 
recovery of overpayment of pension benefits in the 
original amount of $3,634, her appeal with respect to this 
issue is denied.


		
	MICHAEL D. LYON 
	Member, Board of s' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the s Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for s Claims."  
(1) A "Notice of Disagreement filed on or after 
November 18, 1988" is no longer required to appeal to 
the Court.  (2) You are no longer required to file a 
copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

